EXHIBIT 10(B)

FIRST AMENDMENT TO CREDIT AGREEMENT

        THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as
of June 20, 2000 by and among CLARION TECHNOLOGIES, INC., a Delaware corporation
(the “Company”), the subsidiaries of the Company party hereto (the Company and
its subsidiaries are collectively referred to as the “Loan Parties”), the
financial institutions that are or may from time to time become parties hereto
(together with their respective successors and assigns, the “Bank”) and LASALLE
BANK NATIONAL ASSOCIATION, a national banking association (in its individual
capacity “LaSalle”), as agent for the Banks (the “Agent”), and BANK ONE MICHIGAN
, as co-agent for the Banks (the “Co-Agent”).

        WHEREAS, the Loan Parties, Agent and Co-Agent have entered into that
certain Credit Agreement dated as of February 29, 2000 (the “Agreement”); and

        WHEREAS, the Loan Parties, Agent and Co-Agent wish to amend the
Agreement to (i) add Comerica Bank, a Michigan banking corporation (“Comerica”),
as a Bank and (ii) modify certain of the provisions of the Agreement pursuant to
the terms hereof.

        NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained and contained in the Agreement, the parties hereto hereby
agree as follows:

        1.        Incorporation of the Agreement. All capitalized terms which
are not defined hereunder shall have the same meanings as set forth in the
Agreement, and the Agreement, to the extent not inconsistent with this
Amendment, is incorporated herein by this reference as though the same were set
forth in its entirety. To the extent any terms and provisions of the Agreement
are inconsistent with the amendments set forth in Paragraph 2 below, such terms
and provisions shall be deemed superseded hereby. Except as specifically set
forth herein, the Agreement shall remain in full force and effect and its
provisions shall be binding on the parties hereto.

        2.        Amendment of the Agreement. The Agreement is hereby amended as
follows:

          (i)         The definition of the term “Debt Service Coverage Ratio”
appearing in Section 1.1 of the Agreement is hereby amended and restated to read
as follows:


  Debt Service Coverage Ratio means as of any date of determination, the ratio
of (i) quarterly EBITDA as determined in accordance with GAAP to (ii) principal
and interest payments on all Debt.


          (ii)         Section 2.3.5 of the Agreement is hereby amended by
deleting the word “Percentage” appearing in the twelfth (12th) line of such
Section and replacing it with the words “Pro-Rata Share”.


          (iii)         Section 10.6.2 of the Agreement is hereby amended by
deleting the heading “Senior Debt to EBITDA Ratio” appearing above the ratios
and replacing it with the heading “Leverage Ratio.”


          (iv)         The following paragraph is hereby added to the end of
Section 14.1 to read in its entirety as follows:






--------------------------------------------------------------------------------



  Notwithstanding anything herein to the contrary, no Bank that has failed to
fund its portion of any Loan required hereunder or failed to make any other
payment required by it under this Agreement shall be entitled to vote (whether
to consent or to withhold its consent) with respect to any amendment,
modification, termination or waiver of any provision of this Agreement or any
departure therefrom or any direction from the Banks to the Agent and, for
purposes of determining the Required Banks at any time when a Bank is in default
under this Agreement as described above, the Commitments and the Loans of such
defaulting Bank(s) shall be disregarded. In the event of any conflict between
this Agreement and the Notes or Collateral Documents, the provisions of this
Agreement shall control.


        3.        Addition of Comerica as a Bank. Upon execution and delivery of
an Assignment Agreement between LaSalle and Comerica, Comerica shall be deemed
to have automatically become a Bank hereto and shall have all of the rights and
obligations of a Bank hereunder and LaSalle, in its individual capacity, shall
be released from its obligations with respect to that portion of its Pro-Rata
Share assigned to Comerica. Upon execution and delivery of the Assignment
Agreement, the Pro Rata Share of each Bank shall be as set forth on Schedule 2.1
hereto, which shall supersede the prior Schedule 2.1 delivered in connection
with the original Agreement.

        4.        Representations and Warranties. The representations and
warranties set forth in Section 9 and all covenants set forth in Section 10 of
the Agreement shall be deemed remade and affirmed as of the date hereof by each
Loan Party, except that any and all references to the Agreement in such
representations, warranties and covenants shall be deemed to include this
Amendment.

        5.        Closing Conditions. Prior to entering into this Amendment,
Agent shall have received executed originals, as applicable, of each of the
following documents, each in form and substance satisfactory to Agent:

  (a) Assignment Agreement executed by Comerica Bank;
    (b) Revolving Note in favor of Comerica Bank;
    (c) Term Note A in favor of Comerica Bank;
    (d) Term Note B in favor of Comerica Bank;
    (e) Substitute Revolving Note in favor of LaSalle;
    (f) Substitute Term Note A in favor of LaSalle;
    (g) Substitute Term Note B in favor of LaSalle; and
    (h) Such other documents, certificates and opinions as Agent shall
reasonably request.



2


--------------------------------------------------------------------------------

        6.        Lock Box. The Loan Parties hereby agree that each Loan Party
will have a lockbox arrangement in place within sixty (60) days of the date of
this Amendment, which shall be in form and substance acceptable to the Agent. In
addition, the Loan Parties hereby agree that upon three (3) days prior written
notice to Representative, any lockbox arrangement may be converted to a blocked
account, in each case, in form and substance acceptable to Agent.

        7.        Fees and Expenses. The Loan Parties shall pay or reimburse
Agent for all costs, fees, and expenses incurred by Agent, or for which Agent
becomes obligated, in connection with the negotiation, preparation, and closing
of this Amendment, together with all reasonable attorneys’ fees and expenses of
Agent’s counsel, search fees and taxes payable in connection with this
Amendment.

        8.        Effectuation. The amendments to the Agreement contemplated by
this Amendment shall be deemed effective immediately upon the full execution of
this Amendment and without any further action required by the parties hereto.
There are no conditions precedent or subsequent to the effectiveness of this
Amendment.

        9.        Continuing Effect. Except as otherwise specifically set out
herein, the provisions of the Credit Agreement shall remain in full force and
effect.

        10.      Counterparts. This Amendment may be executed by one or more of
the parties to the Amendment on any number of separate counterparts and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of this Amendment by
telefacsimile shall be equally as effective as delivery of a manually executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by telefacsimile shall also deliver a manually executed
counterpart of this Amendment, but the failure to deliver a manually executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.

        11.      Governing Law. This Amendment shall be governed by and
construed in accordance with the internal laws (as opposed to the conflict of
law provisions) of the State of Illinois.


[SIGNATURE PAGES FOLLOW]






3


--------------------------------------------------------------------------------

(Signature Page to Second Amendment to Credit Agreement)

Delivered at Chicago, Illinois, as of the day and year first above written.

  LASALLE BANK NATIONAL ASSOCIATION, for itself and as Agent


By:  /s/ Bernard LaCayo                                                       
         
Its:     Assistant Vice President                                   
                  


BANK ONE MICHIGAN, for itself and as Co-Agent


By:  /s/ Kevin Paul                                                       
                  
Its:        First Vice President                                              
            


COMERICA BANK, a Michigan banking corporation, as a Bank


By:  /s/ Thomas Schmidt                                                       
        
Its:            Vice President                                            
                   


CLARION TECHNOLOGIES, INC.


By:  /s/ David W. Selvius                                                       
       
Its:            CFO                                                       
                      


CLARION PLASTICS TECHNOLOGIES, INC.


By:  /s/ David W. Selvius                                                       
       
Its:            CFO                                                       
                      


CLARION REAL ESTATE, LLC


By:  /s/ David W. Selvius                                                       
       
Its:            CFO                                                       
                      


DOUBLE "J" MOLDING, INC.


By:  /s/ David W. Selvius                                                       
       
Its:            CFO                                                       
                      



4


--------------------------------------------------------------------------------



  CLARION-DRAKE ACQUISITION, INC.


By:  /s/ David W. Selvius                                                       
       
Its:            CFO                                                       
                      


MITO PLASTICS, INC.


By:  /s/ David W. Selvius                                                       
       
Its:            CFO                                                       
                      


WAMAR PRODUCTS, INC.


By:  /s/ David W. Selvius                                                       
       
Its:            CFO                                                       
                      


WAMAR TOOL & MACHINE CO.


By:  /s/ David W. Selvius                                                       
       
Its:            CFO                                                       
                      







5





